Citation Nr: 1012197	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to June 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision by the RO in Waco, Texas 
that denied service connection for a back disability.  A 
personal hearing was held before a Decision Review Officer 
of the RO in June 2007.


FINDINGS OF FACT

The Veteran currently has degenerative disc disease of the 
lumbosacral spine which was neither incurred in nor 
aggravated by active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the Veteran's active military service, nor may arthritis of 
the low back be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2006 and April 2006.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before an RO 
Decision Review Officer.  

Although the Veteran has reported receiving treatment from a 
physician in Tacoma, Washington shortly after separation 
from service, he has stated that he cannot recall the name 
of this doctor, and thus these records cannot be obtained.  
He also reported treatment for back pain for 20 years by Dr. 
R., but has not completed an authorization to release 
medical records from this doctor, despite receiving the RO's 
request for same, and thus the RO has not been able to 
obtain them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that the duty to assist is not always a one-
way street and if a Veteran desires help with his claim he 
must cooperate with VA's efforts to assist him).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The Veteran contends that he incurred a chronic low back 
disability due to two back injuries in service.  He has 
reported that the first injury occurred while lifting 
ammunition boxes, and that the second occurred in the field 
in Germany about three months later, while he was mounting a 
.50 caliber machine gun on an armored personnel carrier 
(APC).  He stated that he was placed on light duty after the 
second injury, and that through the years his back had hurt 
constantly.  In March 2008, he said he had back pain for the 
past 43 years.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claims and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claims.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service treatment records reflect that in November 1964, the 
Veteran was treated for complaints of low back pain after 
lifting ammunition boxes.  The diagnosis was muscle strain.  
Subsequent service treatment records are negative for 
complaints or treatment of a back injury or disability.  On 
reenlistment examinations in May 1965 and February 1968, the 
Veteran's spine was clinically normal.  In a February 1968 
report of medical history, the Veteran denied a history of 
recurrent back pain.

The Veteran contends that he sought treatment shortly after 
service, but there are no records available; thus, there is 
no medical evidence of treatment for a back disability for 
many years after separation from service.

In February 1999, the Veteran filed an Application for 
Compensation but limited the claim to hearing loss. 

VA outpatient treatment records dated in 2001 reflect 
treatment for a variety of conditions, but do not reflect 
complaints or treatment for a back disability.  On 
examination in January 2001, his bones, joints, and 
extremities were normal.

Private medical records dated in 2002 reflect that the 
Veteran was treated for serious injuries of the left knee, 
right wrist, and cervical spine incurred in an automobile 
accident in March 2002.  

A December 2004 VA outpatient treatment record reflects that 
the Veteran reported that he had an automobile accident a 
couple of years ago in which he injured his back and left 
knee.  In October 2005 he reported chronic back and neck 
pain.  Subsequent medical records reflect episodic 
complaints of back pain.

An August 2006 private medical record from D.J.F., D.O, 
reflects that the Veteran had a prior history of cervical 
and lumbar radiculopathy.

By a statement dated in March 2007, the Veteran said that 
although he was in an automobile accident, his current back 
disability was not caused by that accident.  He contended 
that his back disability was caused by all the lifting 
required in service.

On VA examination in May 2008, the Veteran reported that he 
hurt his back in 1964 in a lifting injury, and also hurt his 
knee in a motor vehicle accident in March 2002.  He said he 
did not hurt his back in the motor vehicle accident.  He 
complained of current lumbar back pain, non-radiating.  A 
May 2008 X-ray study of the lumbar spine showed reduced disc 
spaces at L5-S1, with facetal degenerative change in the 
lower lumbar spine.  The diagnostic impression was severe 
spondylitic change in the L5-S1 level.  The examiner 
diagnosed degenerative disc disease of the lumbosacral 
spine.  The examiner noted that the Veteran was treated for 
back pain on one occasion in November 1964, but when he was 
discharged from service in 1968, he had no claims of back 
pain at that time nor was he found to have any back 
condition on physical examination at that time.  The 
examiner opined that therefore it was less likely than not 
related to his military service.

Evidence in support of the claim includes statements by the 
Veteran to the effect that he injured his low back in 
service and has had low back pain ever since service, the 
fact that the Veteran injured his back in service in 1964, 
and evidence that he currently has a back disability.

Evidence weighing against the claim includes the fact that 
the service treatment records are negative for diagnosis of 
a chronic back disability, and the fact that the Veteran did 
not report back pain or a back disability on examination 
prior to separation in 1968.  

The Veteran reported having sought treatment for back pain 
shortly after service, but there is no medical evidence of a 
chronic back disability for many years after separation from 
service.  The Board has considered the provisions of 38 
C.F.R. § 3.303(b), in light of the Veteran's claims of 
continuous symptomatology since service.  While the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

The first documented medical evidence of complaints of back 
pain are dated in 2004, which the Veteran related to the 
relatively recent motor vehicle accident.  The first 
documented back disability was in 2008, approximately 40 
years after service.  VA and private physicians who have 
treated the Veteran did not causally link the current back 
disability to service or to events therein.  Moreover, the 
1968 separation examination does not reflect a diagnosis of 
a back disability.  Additionally, the VA examiner opined 
that the current degenerative disc disease was not linked to 
service.

There is no medical evidence linking the Veteran's current 
low back disability with service.  The Board notes that the 
Veteran was treated on at least one occasion for complaints 
of back pain.  However, none of the evidence on file 
specifically links the Veteran's current degenerative disc 
disease of the lumbosacral spine with service.  

The Veteran is competent to report that he experiences back 
pain.  However, he cannot provide a competent opinion that 
his current back disability is causally related to injuries 
in service.  The VA examiner is competent to render such an 
opinion.  Moreover, the examiner reviewed the file, 
including prior relevant examinations and provided a reason 
for his conclusion.  The examination was adequate and the 
examiner's conclusion carries much probative weight.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the record fails to show competent and probative 
evidence of a chronic back disability in service or for many 
years thereafter, and the preponderance of the evidence is 
against a finding that the condition is due to or aggravated 
by service. Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a low back disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


